977 F.2d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Hugo NAVEJAR-MLADOSICH, Defendant-Appellee.
No. 92-50043.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1992.*Decided Oct. 13, 1992.

Before D.W. NELSON, REINHARDT and KOZINSKI, Circuit Judges.
MEMORANDUM**
United States v. Proa-Tovar, No. 90-50373, slip op. 11085 (9th Cir.  Sept. 14, 1992) (en banc), controls this case.   Accordingly, the decision of the district court is reversed and the case remanded for proceedings consistent with Proa-Tovar.
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3